DETAILED ACTION

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Christopher Linder on 9 May 2022.
The application has been amended as follows: 

Claim 37 (Currently Amended):	The multi-layered structure of claim [[36]] 1, wherein the multi-layer polymeric material comprises alternating layers of a first thermoplastic material and a second thermoplastic material, wherein a layer of the second thermoplastic material has a lower nitrogen gas permeability than a layer of the first thermoplastic material.

Claim 40 (Currently Amended):	The multi-layered structure of claim [[36]] 1, wherein the multi-layer polymeric material comprises alternating polyester polyol-based TPU layers and ethylene-vinyl alcohol copolymer layers.

Claim 41 (Currently Amended):	The multi-layered structure of claim [[36]] 1, wherein the multi-layered polymeric material further comprises structural layers formed of repurposed polymeric materials.

Allowable Subject Matter

Claims 1, 5-20, 24-27, 33, 37, 38, 40-42, and 59-62 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-31, 33, 36-42, and 59-61 were previously rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2005/0031816) in view of Henning et al. (US 2008/0045643), with Weber (US 2013/0109799) cited as an evidentiary reference.  
Chang was cited as teaching a membrane comprising at least one elastomeric material and at least one polymeric fluid barrier material, used in applications including footwear and vehicle tires (Abstract; p. 2, [0012]; p. 9, [0075]).  The membrane is illustrated in Fig. 2, with an expanded view of the core 124 illustrated in Fig. 3.  The combination of layers 114, 124, and 118 were cited as collectively reading on the claimed core layer (see Office action dated 12/10/2021 at page 4, ¶8).  
Chang’s Fig. 2 was also cited as showing layers 112 and 120 which correspond to the first cap layer of Claim 1 and the second cap layer of Claim 33, respectively.  The innermost surfaces of layers 112 and 120 are in direct contact with layers 114 and 118 which are comparable to the outermost layers of the claimed multilayer core.  
The membrane may be formed into bladders which are subsequently incorporated into various articles.  The bladder may have an outermost layer of a predominantly elastomeric material (p. 8, [0063]-[0064]).  In one example, bladders formed from the membrane may be incorporated into the insole portion of a shoe (p. 8-9, [0069]).  
Henning was cited as teaching a TPU elastomer based on a polydiene polyol combined with an uncured rubber.  The Office action concluded that it would have been obvious to include this TPU elastomer in Chang’s layers 112 and 120 because it was expressly suggested for use in applications including shoes and tires.
Independent Claim 1 has been amended to recite a cured rubber layer disposed directly on the cap layer second side of a first cap layer, wherein the cured rubber layer is bonded to and crosslinked with the cap layer on the cap layer second side.  
As shown in Chang’s Fig. 2, the outermost surfaces of layers 112 and 120 corresponding to the claimed cap layers are in direct contact with layers 122 and 126, respectively.  These represent outer skin layers that consist essentially of thermoplastic polyurethane elastomer (p. 7, [0061]).  
Even when an outermost layer of elastomeric material (i.e. rubber) is applied to Chang’s membrane, it will be in contact with skin layers 122 and 126, not cap layers 112 and 120.  One of ordinary skill in the art would have no motivation to exclude skin layers 122 and 126 from Chang’s membrane, nor would one of ordinary skill in the art have any motivation to include a cured rubber layer disposed between the skin layers and cap layers.  Therefore, amended Claim 1 and dependent Claims 5-20, 24-27, 33, 37, 38, 40-42, and 59-62 are distinguished from the combination of Chang and Henning.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1, 5-20, 24-27, 33, 37, 38, 40-42, and 59-62 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762